Exhibit 10.2

 

     LOGO [g923443g03l14.jpg]  

6300 Ridglea Place, Suite 1008

Fort Worth, TX 76116

April 30, 2020

Atlas Growth Partners, L.P.

To the Board of the General Partner of Atlas Growth Partners

This engagement letter sets out the terms and conditions on which Atlas Growth
Partners, L.P. (‘AGP’ or ‘the Partnership’) has engaged Westbrook Energy
Partners, LLC (‘Westbrook’). Westbrook will provide technical and advisory
services to the Partnership (the ‘Services’). This engagement letter defines the
scope of services that Westbrook will provide as advisors to the Partnership.

Scope of Services

In undertaking this assignment, Westbrook will provide consulting services to
the Partnership to the extent requested by the Partnership and customary and
appropriate in transactions of this type. These services shall include:

 

  •  

Production Engineering

 

  •  

Workover engineering analysis & AFE preparation

 

  •  

Artificial lift design & selection

 

  •  

Downhole mechanical failure analysis

 

  •  

Production decline curve analysis to ensure wells are producing at full capacity

 

  •  

Daily monitoring & improvement recommendations

 

  •  

Chemical program analysis

 

  •  

Lease operating statement analysis

 

  •  

Well-level cashflow forecasting

 

  •  

Midstream

 

  •  

Production facility design & optimization

 

  •  

Facility project AFE preparation

 

  •  

Compression design & optimization

 

  •  

Gas gathering system modeling & design

 

  •  

Salt water disposal system design & optimization

 

  •  

Geoscience

 

  •  

Mapping

 

  •  

Structure and trends of all pertinent subsurface features

 

  •  

GOR mapping

 

  •  

Gross & Net Pay

 

  •  

OOIP and EUR mapping

 

  •  

Geophysical

 

  •  

Interpretation of available data to identify features and hazards which can
impact development and results

 

  •  

Interim COO Role

 

  •  

Partner with the Interim CEO to create and execute the strategic direction of
the Partnership

 

  •  

Assist with the Partnership’s opportunity to sell its Eagle Ford assets

 

  •  

Coordination with advisory firm’s technical team to generate and update data
room materials

 

1



--------------------------------------------------------------------------------

     LOGO [g923443g03l14.jpg]  

6300 Ridglea Place, Suite 1008

Fort Worth, TX 76116

 

  •  

Engineering database commercial assumption generation

 

  •  

Respond to potential buyers’ technical questions

 

  •  

Commission 3rd party Reservoir Engineer to generate year-end/mid-year reserve
reports

 

  •  

Evaluate acquisition opportunities for the Partnership

 

  •  

Engineering database tie out to actual LOS statements

 

  •  

LOE upside evaluations

 

  •  

Asset development potential

Certain Agreements of the Partnership

AGP agrees that:

 

  •  

The Board of the General Partner (‘Board’) of the Partnership will remain solely
responsible for strategic and operational decision making and execution and the
commercial assumptions on which any financial advice provided by Westbrook is
based;

 

  •  

The Partnership will maintain adequate and appropriate insurance policies,
including but not limited to D&O coverage that identifies Westbrook, including
its agents, contractors, and employees, and specifically Christopher Walker, as
covered persons;

 

  •  

The Partnership has retained Westbrook hereunder solely as an advisor to the
Partnership, and not as an advisor or agent of any other party, and the
Partnership’s engagement of Westbrook is as an independent contractor and not in
any other capacity including as a fiduciary. Neither this engagement letter, nor
Westbrook’s performance hereunder nor any previous or existing relationship
between the Partnership and Westbrook will be deemed to create any fiduciary
relationship; and

 

  •  

The Partnership understands that Westbrook is engaged in a wide range of
services and businesses (including energy consulting and contract operating) and
agrees that Westbrook is not required to restrict its activities as a result of
this engagement, and that Westbrook may undertake any business activity without
further consultation with or notification to the Partnership.

The Partnership will be responsible for providing Westbrook with all underlying
operating, purchaser, vendor, and other financial information and materials that
Westbrook may reasonably request in order to perform the Services under this
engagement letter. The Partnership recognizes and confirms that Westbrook will
use and rely upon the information provided by or on behalf of the Partnership
and its advisors and agents, and that Westbrook may further rely on publicly
available information in performing the Services contemplated herein. It is
understood that in performing under this engagement Westbrook does not assume
any responsibility for, or with respect to, the accuracy, completeness, or
fairness of the information and data supplied by the Partnership or its
representatives. The Partnership represents and warrants to Westbrook that, to
its knowledge, all such information concerning the Partnership will be true and
accurate in all material respects and will not contain any untrue statement of a
material fact or omit a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are made. The Partnership acknowledges that Westbrook shall be entitled to
assume and rely upon the accuracy and completeness of, and is not assuming any
responsibility for independent investigation or verification of, such publicly
available information and the information so furnished. The Partnership further
acknowledges that it is responsible for all limited partner records,
information, and obligations that it may owe to any party, at law or by
agreement.

 

2



--------------------------------------------------------------------------------

     LOGO [g923443g03l14.jpg]  

6300 Ridglea Place, Suite 1008

Fort Worth, TX 76116

 

Term, Compensation and Expenses:

The initial term of this engagement letter is for one (1) month from execution
and shall automatically renew on a month to month basis thereafter until
terminated. This engagement letter may be terminated at any time by either party
upon seven (7) days written notice. As compensation for its engagement and
services pursuant to this engagement letter, the Partnership will pay to
Westbrook $8,000 per month, payable at the end of the first month following the
execution of this engagement letter.

The Partnership shall reimburse for all usual, reasonable, and necessary
expenses paid or incurred by Westbrook in connection with, or related to, the
performance of Westbrook’s services hereunder, subject to satisfactory receipt
by the Partnership of appropriate documentary proof of all expenditures for
which reimbursement is sought.

Indemnification:

The Partnership shall indemnify Westbrook and its officers, directors, members,
employees, counsel and agents and each other person, if any, controlling them
(Westbrook and each such person being an ‘Indemnified Party’), against all
judgments, penalties (including excise and similar taxes), fines, amounts paid
in settlement and reasonable expenses actually incurred by an Indemnified Party
(including but not limited to reasonable and necessary attorney’s fees in
defense of such action) to which any Indemnified Party may become subject under
any applicable federal or state law or otherwise, arising out of the performance
by Westbrook of services under this engagement letter incurred in connection
with any Proceeding to which such Indemnified Party was, is or is threatened to
be named a defendant or respondent, by reason, in whole or in part, of Westbrook
performing the services under this engagement letter, other than those matters
that are found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnified Party. For the purposes hereof, “Proceeding”
means any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative, arbitrative or investigative, any appeal in
such an action, suit or proceeding any inquiry or investigation that could lead
to such an action, suit or proceeding.

In the event that the foregoing indemnity is unavailable or insufficient to hold
any Indemnified Party harmless, then the Partnership shall contribute to any
amounts paid or payable by an Indemnified Party in such proportion as
appropriately reflects the relative benefits received by such Indemnified Party
and the Partnership in connection with the matters contemplated by this
engagement letter and the relative fault of the Partnership and such Indemnified
Party, as well as any other equitable considerations.

The Partnership will not, without Westbrook’s prior written consent, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding, in respect of which indemnification may be sought
hereunder, unless an unconditional release of each Indemnified Party from any
and all liabilities arising out of such Proceeding is obtained, the form and
substance of which release is reasonably satisfactory to Westbrook.

Reasonable expenses (including court costs and attorney’s fees) incurred by
Westbrook as a witness or as a defendant or respondent in a Proceeding, or due
to a threat to be named as such, shall be paid or reimbursed by the Partnership
in advance of the final disposition of such Proceeding. Such fees and expenses
shall not be refundable or contingent on any outcome of any disposition of such
proceeding.

This indemnification provision shall be in addition to any liability which the
Partnership may otherwise have to Westbrook; shall not be limited by any rights
that Westbrook or any other Indemnified Party may otherwise have; shall remain
in full force and effect regardless of any expiration or termination of
Westbrook’s engagement hereunder; and shall inure to the benefit of and be
binding upon any successors or permitted assigns of Westbrook and the
Partnership.

 

3



--------------------------------------------------------------------------------

     LOGO [g923443g03l14.jpg]  

6300 Ridglea Place, Suite 1008

Fort Worth, TX 76116

 

Disclaimer:

This engagement letter serves to outline the role Westbrook will have with the
Partnership for the term of the engagement letter. As indicated, Westbrook’s
role is that of advisor and does not give rise to any legally binding obligation
on the part of Westbrook to provide, guarantee, backstop, commit or otherwise
fund any capital needs of the Partnership.

Miscellaneous

This engagement letter shall be governed by and construed in accordance with the
laws of the State of Texas, and venue shall be in Tarrant County, without giving
effect to conflicts of laws principles. Notwithstanding any expiration or
termination, the provisions in this engagement letter regarding Term,
Compensation and Expenses, Indemnification and Miscellaneous shall survive and
remain in full force and effect and be binding on the parties hereto or any
successors of the parties.

If any term, provision, covenant or restriction contained in this engagement
letter is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated. The Partnership
and Westbrook shall endeavor in good faith negotiations to replace the invalid,
void, or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

This engagement letter contains the entire agreement between the parties
relating to the subject matter hereof and supersedes any prior understandings or
agreements, including all oral statements and prior writings with respect
thereto. No waiver, amendment, or other modification of this engagement letter
shall be effective unless in writing executed by each of the parties hereto. The
provisions of this engagement letter shall inure to the benefit of and be
binding on the Partnership, Westbrook, its agents, principals, and employees,
and the respective successors and assigns of the parties.

Section headings herein are for convenience only and are not a part of this
engagement letter. This engagement letter may be executed in two or more
counterparts (delivery of which may occur via facsimile or via electronic
delivery in “.PDF,” each of which shall be deemed an original and shall be
binding as of the date first written above, and all of which, taken together,
shall constitute one and the same agreement. A facsimile signature or
electronically scanned copy of a signature shall constitute and shall be deemed
to be sufficient evidence of a party’s execution of this engagement letter,
without necessity of further proof.

Please confirm the Partnership’s agreement with the foregoing by signing and
returning to Westbrook the enclosed copy of this engagement letter.

 

4



--------------------------------------------------------------------------------

     LOGO [g923443g03l14.jpg]  

6300 Ridglea Place, Suite 1008

Fort Worth, TX 76116

 

Very truly yours Westbrook Energy Partners, LLC By:   /s/ Christopher K. Walker
Name/Title: Christopher K. Walker, Member Accepted and agreed to: Atlas Growth
Partners, L.P. By:   /s/ Daniel P. Flannery Name/Title: Daniel P. Flannery,
Managing Director

 

5